DETAILED ACTION
	This Office Action is in response to the amendment filed on April 13, 2022. Claims 1 - 23 and 25 - 28 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 13, 2022 has been entered and considered by the examiner. Based on the amendments to overcome the objections to the drawings, the amendments to overcome the rejections under 35 U.S.C. 101 and 112, as well as amending subject matter indicated as allowable from the previous Office Action into claim 23 and subject matter from the specification considered allowable based on updated search and consideration into claims 1 and 12, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 23 and 25 - 28 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 12: The prior art of Zhang et al. (U.S. Patent 10,970,441 B1) discloses backpropagation of output results in a neural network to minimize the losses with regards to a physical design, with Kaditz et al. (U.S. PG Pub 2020/0265328 A1) disclosing convolutional neural network to perform a convolution operation, and electromagnetic beams used in a simulation of response physics models, and Kiers et al. (WO2019162204 A1) providing a neural network used to obtain a new output in a layer based on an input tensor, with a resulting convolution increased based on a vector.
However, none of the references taken either alone or in combination with the prior art of record discloses:

“configuring a simulated environment to be representative of the physical device based, at least in part, on an initial description of the physical device that describes the structural parameters of the physical device, wherein the simulated environment is defined by a plurality of voxels having respective structural values that collectively correspond to the structural parameters of the physical device, and
performing an operational simulation of the physical device within the simulated environment based on training data representative of physical stimuli within a physical domain, and wherein the operational simulation simulates an interaction between the physical device and the physical stimuli based on the respective structural values of the plurality of voxels to determine a simulated output of the physical device in response to the physical stimuli”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 23: The prior art of Zhang et al. (U.S. Patent 10,970,441 B1) discloses backpropagation of output results in a neural network to minimize the losses with regards to a physical design, with Kaditz et al. (U.S. PG Pub 2020/0265328 A1) disclosing convolutional neural network to perform a convolution operation, and electromagnetic beams used in a simulation of response physics models, and Kiers et al. (WO2019162204 A1) providing a neural network used to obtain a new output in a layer based on an input tensor, with a resulting convolution increased based on a vector.
However, none of the references taken either alone or in combination with the prior art of record discloses:
“a design region positioned proximate to the input region and the output region, wherein the design region is structured to interact with the physical stimulus to perform the inference calculations within the physical domain, wherein material regions of the physical device are arranged within the design region such that a field response of the physical device changes in response to the physical stimulus, and wherein the changes correspond to a wave that is manipulated by the material regions to perform inference calculations as the wave propagates through the physical device”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
May 5, 2022